DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/136,238, filed on December 29, 2020.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2019/066658, being filed on June 24, 2019.

Information Disclosure Statement
The information disclosure statements filed December 29, 2020, March 24, 2021, and December 14, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 29, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (Pat Num 3,404,368, herein referred to as Roberts).  Roberts discloses a crimp (Figs 1-7) that provides having increased tensile strength (Col 1, lines 57-58), while also maintaining excellent mechanical and electrical conduction (Page 3, lines 32-36).   With respect to claim 1, Roberts discloses a crimp (C, Fig 1) comprising a crimp barrel (1a) having a first side wall (located at left 4) and a second side wall (located at right 4), wherein the first side wall (located at left 4) has a self- locking wing (2) and the second side wall (located at right 4) has a self-locking hooked pocket (regions adjacent 2’s), wherein the self-locking wing (2) is adapted to lock with the self-locking hooked pocket (regions adjacent 2’s, Col 3, lines 5-12).   With respect to claim 2, Roberts discloses the crimp (C), wherein the self-locking wing (region adjacent the 2’s) of the first side wall (located at left 4) is a first self- locking wing (Col 3, lines 5-12) and the self-locking hooked pocket (regions adjacent 2’s) of the second side wall (located at right 4) is a first self-locking hooked pocket (Col 3, lines 5-12), wherein the first side wall (located at left 4) has a second self-locking hooked pocket (regions adjacent 2’s) and the second side wall (located at right 4) has a second  by bending (Fig 7).  With respect to claim 11, Roberts discloses a method wherein the self-locking wing (regions adjacent 2’s) have an entry chamber (Fig 1-3).  With respect to claim 12, Roberts discloses a method wherein the crimp (C), wherein the self-locking wing (2’s) and the self-locking hooked pocket (regions adjacent the 2’s) extend up to a base (located at 1a) of the crimp (C) from which the first side wall (located at left 4) and the second side wall (located at right 4) extend (Figs 1-2).  With respect to claim 14,  Roberts discloses a method wherein the crimp barrel (C) is a F-crimp wire barrel (i.e. coaxial connector, Col 1, lines 10-16).    With respect to claim 15, Roberts discloses a crimping device (Col 3, lines 20-31), comprising a crimp tooling member (i.e. dies) having a profile for crimping a crimp (C) including a crimp barrel (1a) having a first side wall (located at left 4) and a second side wall (located at right 4), wherein the first side wall (located at left 4) has a self- locking wing (2) and the second side wall (located at right 4) has a self-locking hooked pocket (regions adjacent 2’s), wherein the profile aligns operationally during crimping with a front portion and a rear portion of the first side wall (located at left 4) and the second side wall (located at right 4, Fig 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (Pat Num 3,404,368).  Roberts discloses a crimp (Figs 1-7) that provides having increased tensile strength (Col 1, lines 57-58), while also maintaining excellent mechanical and electrical conduction (Page 3, lines 32-36), as disclosed above with respect to claims 1 & 9.  Roberts discloses that the self-locking hooked pocket (area adjacent each bottom 2) is bent (Fig 7).
	However, Roberts doesn’t necessarily disclose the self-locking hooked pocket being bent at an angle of 180 degrees (claim 6), nor the self-locking hooked pocket is 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the crimp of Roberts to comprise the self-locking hooked pocket is bent at an angle of 180 degrees or 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 29, 2022